Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a “use claim” with no active steps for the process, so the claim is considered incomplete, which is not permitted under US practice. The examiner suggests adding an exposure step to this claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Facke et al. WO 2017081078.

	It would have been obvious to modify examples cited by replacing the ditrimethylolpropane tetraacrylate (RD-1) with pentaerythritol triacrylate, dipentaerythritol pentaacrylate or dipentaerythritol hexaacrylate based upon the disclosed equivalence at WO 18/3-11.  
The applicant has not perfected priority by providing a certified English translation, Until that time this reference is available under 102(a)(1) and 102(a)(2). 
Claims 16-21,23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Faecke et al.  WO 2016016426, in view of Takizawa et al. 20060078803, Monroe et al. 5260149 and Smothers 4994347.

Takizawa et al. 20060078803 teaches holographic recording compositions including a radical polymerization initiator, a chain transfer agent, phenoxyethyl acrylate (monomer, POEA), cellulose acetate butyrate (binder), and a sensitizing dye, which was coated on a substrate to form a thickness of 500 microns (plural times if necessary [0406]).  The resulting photopolymer laminates were exposed to a YAG laser to record a hologram [0402-0412]. Useful polymeric binders are disclosed including cellulose acetate butyrate, polymethylmethacrylate, and polyvinylbutyral and polymers with MW of 4000-1,000,000 where the refractive index of the binder is greater than that of the monomer [0254].  Useful monomers are disclosed including pentaerythritol triacrylate where the refractive index of the binder is greater than that of the monomer [0229,0233].  The thickness of the holographic recording materials can be tens of microns to 1 mm with increased thickness increasing the possible information content [0043]. 

Monroe et al. 5260149 teaches the composition of example 1, which includes Cellulose acetate butyrate, phenoxyethylacrylate (POEA), MBO (chain transfer agent), TCTM-HABI (photoinitiator), DEAW (sensitizing dye) and MHQ (thermal polymerization inhibitor) (17/45-62). This was coated upon a PET substrate, dried, provided with a cover sheet and stored in a black bag. They were then used to record holograms (15/1-56).  Example 17 uses Elvacite 2051 (MW 350,000, 16/12-13) as the binder and is similarly processed (19/8).  Useful monomers include pentaerythritol triacrylate (9/55-10/20).
It would have been obvious to one skilled in the art to modify the process of Faecke et al.  WO 2016016426 by using other known amorphous polymers, such as PMMA such as Elvacite 2051 having MW of 350,000 taught in Monroe et al. 5260149 based upon the disclosure of amorphous PMMA as a useful matrix in Faecke et al.  WO 2016016426 at 4/10-20 and the discussion of PMMA as a useful binder in the similar composition of Smothers 4994347 (to the same assignee as Monroe), which was referenced in Faecke et al.  WO 2016016426 at 4/10-20 and increasing the thickness of the recording layer by providing successive layers as taught by Takizawa et al. 20060078803 at [0406] to increase the possible information content as discussed at [0043]. 
Alternatively, It would have been obvious to one skilled in the art to modify the process of Faecke et al.  WO 2016016426 by using other known binder/matrix polymers, such as 
Further, it would have been obvious to modify the processes rendered obvious by the combination of Faecke et al.  WO 2016016426, Takizawa et al. 20060078803, Monroe et al. 5260149 and Smothers 4994347 by adding UV absorbers as taught in Smothers 4994347 who demonstrate that this is old and well known in the art.
Claims 16-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Faecke et al.  WO 2016016426, in view of Takizawa et al. 20060078803, Monroe et al. 5260149 and Smothers 4994347, further in view of Smothers et al. 4959283.
Smothers et al. 4959283 teaches holographic recording media and diffusion elements, where the binder is compatible with that of the optical element and the diffusion agent is a monomer employed in the optical element (9/41-10/68).  Useful binders include polyvinylbutyral (4/29-59).  Useful monomers include polyfunctional monomers (5/4-61). Example 4 laminates an unexposed sheet of the same photopolymer composition as that used to record the hologram (15/50-16/23). The diffusion element may be left in place or peeled off (9/57-10/25). 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Faecke et al.  WO 2016016426, Takizawa et al. 20060078803, Monroe et al. 5260149 and Smothers 4994347 by providing the . 

Claims 16-21,23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Faecke et al.  WO 2016016426, in view of Takizawa et al. 20060078803, Monroe et al. 5260149 and Smothers 4994347, further in view of any one of Roelle et al. 20170363957, Facke et al. 20130252140, Roelle et al. 20120321998 or Hagen et al. 20110207029. 
Roelle et al. 20170363957 teaches useful monomers for holographic recording media. These are embraced by the teachings at [0007-0034]
Facke et al. 20130252140 teaches useful monomers for holographic recording media. These are embraced by the teachings at [0012-0065], noting formula (I)
Roelle et al. 20120321998 teaches useful triazine monomers for holographic recording media. These are embraced by the teachings at [0013-0022,0127-0136]
Hagen et al. 20110207029 teaches useful triazine monomers for holographic recording media. These are embraced by the teachings at [0074-0083], noting formulae I-III
In addition to the basis above, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Faecke et al.  WO 2016016426, Takizawa et al. 20060078803, Monroe et al. 5260149 and Smothers 4994347 by replacing at least a portion of urethane acrylate 1 or urethane acrylate 2, with other monomers, such as those taught by Roelle et al. 20170363957, Facke et al. 20130252140, Roelle et al. 20120321998 or Hagen et al. 20110207029 with a reasonable expectation of success based upon these having a demonstrated useful in forming holograms. 
Claims 16-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Faecke et al.  WO 2016016426, in view of Takizawa et al. 20060078803, Monroe et al. 5260149, Smothers 4994347 and Smothers et al. 4959283, further in view of any one of Roelle et al. 20170363957, Facke et al. 20130252140, Roelle et al. 20120321998 or Hagen et al. 20110207029.
In addition to the basis above, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Faecke et al.  WO 2016016426, Takizawa et al. 20060078803, Monroe et al. 5260149, Smothers 4994347 and Smothers et al. 4959283 by replacing at least a portion of urethane acrylate 1 or urethane acrylate 2, with other monomers, such as those taught by Roelle et al. 20170363957, Facke et al. 20130252140, Roelle et al. 20120321998 or Hagen et al. 20110207029 with a reasonable expectation of success based upon these having a demonstrated useful in forming holograms. 
Claims 16-21,23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. 5260149, in view of Keys et al. 4950567 and Smothers et al. 4959283. 
Keys et al. 4950567 teaches holographic recording media, where the binder is compatible with that of the optical element and the diffusion agent is a monomer employed in the optical element (9/41-10/68).  Useful binders include polyvinylbutyral (4/44-62).  Useful monomers include polyfunctional monomers having two or more terminal ethylenically unsaturated groups used for crosslinking during the thermal enhancement such as pentaerythritol triacrylate (4/63-6/51, Particularly 6/33). 
It would have been obvious to modify example 17 of Monroe et al. 5260149 by adding pentaerythritol triacrylate to increase the crosslinking as taught in Keys et al. 4950567 and to .
Claims 16-21,24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. 5260149, in view of Keys et al. 4950567 and Smothers et al. 4959283, further in view of Tomita et al. 20080176146.
Tomita et al. 20080176146 teaches composition useful for volume hologram recording [0001]. Useful monomers include ester compounds of an aliphatic polyhydroxy compound and an unsaturated carboxylic acid include acrylic acid ester compounds such as ethylene glycol diacrylate, triethylene glycol diacrylate, trimethylolpropane triacrylate, trimethylolethane triacrylate, pentaerythritol diacrylate, pentaerythritol triacrylate, pentaerythritol tetraacrylate, dipentaerythritol tetraacrylate, dipentaerythritol pentaacrylate, dipentaerythritol hexaacrylate, and glycerol acrylate. Also conceivable are a methacrylic acid ester compound that substitutes the acrylate portion of the acrylic acid ester compound with methacrylate, as well as an itaconic acid ester compound that substitutes itaconate, a crotonic acid ester compound that substitutes crotonate, and a maleic acid ester compound that substitutes maleate in a similar manner [0081]. 
It would have been obvious to modify example 17 of Monroe et al. 5260149 by adding monomers dipentaerythritol pentaacrylate or dipentaerythritol hexaacrylate which are taught by Tomita et al. 20080176146 to increase the crosslinking as taught in Keys et al. 4950567, noting the equivalence established in Tomita et al. 20080176146 and to contact the recorded hologram, which is an inscribed and cured photopolymer layer with another unexposed layer with the same composition as taught in example 4 of Smothers et al. 4959283.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/611407 (20200166889), in view of Weiser et al. 20160002487.
Weiser et al. 20160002487 teaches monomers useful in protective coatings including pentaerythritol triacrylate [0186] or dipentaerythritol hexaacrylate [0189]. 
It would have been obvious to one skilled in the art to modify the claimed invention of claims 16-30 of copending Application No. 16/611380 by using other known monomers, such as 
pentaerythritol triacrylate [0186] or dipentaerythritol hexaacrylate [0189] taught by Weiser et al. 20160002487.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 16/611380 (20200166888), in view of Monroe et al. 5260149 or Smothers 4994347
 It would have been obvious to one skilled in the art to modify the claimed invention of claims 17-32 of copending Application No. 16/611380  by using other known holographic binders such as amorphous polymers, such as PMMA such as Elvacite 2051 having MW of 350,000 taught in Monroe et al. 5260149. 
Alternatively, It would have been obvious to one skilled in the art to modify the claimed invention of claims 17-32 of copending Application No. 16/611380  by using other known 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20200241471, 20190018365, 10901368, 11059930 have the same assignee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 15, 2021